121 Ga. App. 725 (1970)
175 S.E.2d 126
MATHEWS
v.
MATHEWS.
45001.
Court of Appeals of Georgia.
Argued January 6, 1970.
Decided May 1, 1970.
*726 Oze R. Horton, for appellant.
Evelyn M. Highsmith, for appellee.
EVANS, Judge.
John Mathews brought his complaint in the Civil and Criminal Court of Clayton County, Civil Division, against Tena Mathews, in paragraph 2 of which he alleged, "that defendant is indebted to plaintiff in the sum of $588.00, overpayment of support money case #5635, Clayton Superior Court," and as to which a default judgment was rendered; which judgment, on motion of the defendant, was set aside by the Judge of the Civil and Criminal Court of Clayton County. The plaintiff appeals from that judgment. Held:
While the motion to set aside the judgment was, in effect, a motion to dismiss the entire proceedings for lack of jurisdiction, and that the entire procedure in the lower court was void, the effect of the court's order on the motion was merely to set the judgment aside, which re-instated the case in the lower court. This order was not a final one since it left the cause pending in the trial court. The motion to dismiss the appeal must be granted as the judgment appealed from is not a final one as the case on which the default judgment was entered remains pending in the trial court, and no certificate by the trial judge authorizing immediate review is present in the record. Marsh v. Allgood, 118 Ga. App. 773 (165 SE2d 479); Collins v. Southside Lumber Co., 118 Ga. App. 342 (163 SE2d 755); Stewart v. Church, 119 Ga. App. 58 (166 SE2d 436).
Appeal dismissed. Quillian and Whitman, JJ., concur.